    Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL HEAD,
                                                       ORDER APPOINTING PRO
                                                       BONO COUNSEL

                    Plaintiff,
                                                       6:14-CV-06546 EAW
             v.

CORRECTIONAL OFFICER JAMES
PICHETTE, et al.,


                    Defendants.




      On June 1, 2020, this Court issued an Order authorizing a limited scope appointment

of pro bono counsel for this matter. (Dkt. 141).

      IT IS HEREBY ORDERED that Thomas D’Antonio, Esq., of Ward Greenberg

Heller & Reidy LLP, 1800 Bausch & Lomb Place, Rochester, New York 14604, is assigned

pro bono, to represent Michael Head faithfully and diligently in this case for the limited

purpose of preparing for and participating in court-ordered mediation of this matter. The

parties shall contact the Mediator, ADR Administrator Amanda G. Williams, to schedule

the initial mediation session, which shall be held by September 30, 2020. The Mediator

will make arrangements with DOCCS for Plaintiff to participate in the mediation session.




                                          -1-
    Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 2 of 6




      IT IS FURTHER ORDERED that Thomas D’Antonio shall provide pro bono

representation in affiliation with The Volunteer Legal Services Project of Monroe County

(“VLSP”). VLSP shall support Mr. D’Antonio in various ways including opening a pro

bono case file for this matter, but will not directly serve Michael Head. Any information

obtained by VLSP about Michael Head will be considered confidential per Rule 1.6 of the

New York Rules of Professional Conduct.

      Thomas D’Antonio shall receive the benefits and protections afforded to other

volunteers of VLSP and shall periodically inform VLSP of the procedural status of this

case. When the representation is complete, Mr. D’Antonio shall inform VLSP of the

outcome and the total number of pro bono hours provided in this matter. Accordingly,

VLSP shall issue New York Continuing Legal Education credits to Mr. D’Antonio for his

pro bono work, to the extent permitted under the accreditation rules.

      VLSP’s responsibilities under this Order shall end with the conclusion of this pro

bono assignment (whether through conclusion of assigned representation, withdrawal from

representation (with permission from the Court), or otherwise). VLSP may also apply to

the Court to terminate its responsibilities under this Order at any time, for good cause

shown.

      The Clerk of Court shall send a copy of this Order to Mr. D’Antonio, along with the

Court’s Guidelines Governing the Reimbursement from the District Court Fund of

Expenses Incurred by Court Appointed Counsel. The Chief Judge of this Court will also

issue an Order directing PACER to waive its fees so that Thomas D’Antonio can access all

                                           -2-
    Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 3 of 6




documents filed in this case. If he is unable to access any document in this matter through

PACER on the Court’s Case Management/Electronic Case Management System, the Clerk

of Court shall provide a free copy of any such document to him upon request. Pursuant to

L.R. Civ. Pro. 83.3, in appropriate circumstances, appointed counsel may make a formal

request to the presiding judge for an appointment of pro bono co-counsel from the Court’s

Senior Pro Bono Panel.

       Mr. D’Antonio shall contact Plaintiff within 14 days of the issuance of this order.

       SO ORDERED.



                                                 ____________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge

Dated: July 8, 2020
       Rochester, New York




                                           -3-
Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 4 of 6
Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 5 of 6
Case 6:14-cv-06546-EAW-MWP Document 142 Filed 07/08/20 Page 6 of 6
